Citation Nr: 0419907	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  00-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for sleep disorder as 
due to undiagnosed illness.

3.  Entitlement to service connection for attention deficit 
disorder as due to undiagnosed illness.

4.  Entitlement to service connection for a speech disorder 
as due to undiagnosed illness.

5.  Entitlement to service connection for memory loss as due 
to undiagnosed illness.

6.  Entitlement to service connection for headaches as due to 
undiagnosed illness.

7.  Entitlement to service connection for sinus problems as 
due to undiagnosed illness.

8.  Entitlement to service connection for respiratory 
problems as due to undiagnosed illness.

9.  Entitlement to service connection for ulcers, irritable 
bowel syndrome, diarrhea, and abdominal pain as due to 
undiagnosed illness.

10.  Entitlement to service connection for dyspepsia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from December 1986 to March 
1993.  His DD Form 214 shows service in Southwest Asia from 
December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In March 2004, a hearing was held before the undersigned 
Veterans Law Judge.

The Board notes that the RO discussed the issue of post-
traumatic stress disorder (PTSD) in the July 1999 rating 
decision.  However, the issue was not specifically 
adjudicated, as it was not listed as an issue on the rating 
sheet or listed as an issue denied either in the rating 
decision or in the notice letter.  In a November 2001 
statement by the veteran, he stated that he disagreed with 
the decision regarding PTSD.  As no such decision was 
rendered, this will be taken as a claim of entitlement to 
service connection for PTSD and is referred back to the RO 
for appropriate action.  He also stated that he wanted to 
reopen claims for fatigue, muscle pain of large muscle 
groups, and joint pain of the knees, wrist, ankles, and neck, 
all as related to Persian Gulf War Syndrome.  As these issues 
also have not been specifically adjudicated by the RO, they 
too are referred back to the RO for appropriate action.  


REMAND

The Board initially notes that legislative changes have been 
enacted which eliminate the concept of a well-grounded claim 
and redefine the obligations of VA with respect to the duty 
to provide notice and assistance.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  

In this case, the RO has failed to apply the changes 
instituted by the VCAA's enactment to the appellant's claims 
of entitlement to service connection for the conditions in 
issue.  The veteran has not been sent a letter by the RO 
which informs him of the evidence or information necessary to 
establish entitlement to service connection for the claimed 
disabilities or of VA's statutory duty to assist him in 
obtaining the evidence necessary to substantiate her claims.  
Under the circumstances, the Board has determined that it 
cannot issue a decision on the appellant's claim without 
prejudicing his right to due process under law.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Board therefore 
concludes that due process considerations mandate that the RO 
must consider the appellant's claim under the recent 
legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.  

Additionally, the Board notes that subsequent to the issuance 
of the last supplemental statement of the case (SSOC) in June 
2000, additional evidence has been obtained and associated 
with the veteran's claims folder.  

The decision of the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  The Court held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  Here, the additional evidence was 
received by the RO prior to the transfer of records to the 
Board.  Therefore, this matter must be remanded to the RO in 
order that the matter be readjudicated and an SSOC be issued.  
See 38 C.F.R. §§ 19.31, 19.37.  

The Board also notes that the veteran stated in the March 
2004 hearing transcript that he received current treatment 
for his conditions and that he had been receiving treatment, 
presumably from the VA, since 1996.  However, he also stated 
that he saw a private doctor in California in December 1993.  
He stated in his VA Form 9 that he had been receiving VA 
psychiatric treatment by Dr. Aziz since June 1997.  

Furthermore, in a May 1999 letter from Dr. Marta Blesa, it 
was stated that the veteran had been treated by her since 
1994, however, these records have not been associated with 
the claims folder.   

Finally, the veteran should be afforded VA examinations to 
determine the nature and probably etiology of the veteran's 
claimed conditions.  In this regard, it is noted that most of 
the veteran's claims of entitlement to service connection 
have been claimed as due to undiagnosed illness as a result 
of his service in the Persian Gulf War.  

During the pendency of this appeal, the provisions of 38 
U.S.C.A. § 1117 with respect to Persian Gulf War veterans 
were amended by the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 976, 988-
989 (Dec. 27, 2001), to define what constitutes a "qualifying 
chronic disability" for purposes of entitlement to 
compensation under the statute.  The provisions of 38 
U.S.C.A. § 1117(a)(1) now provide:  

(a)(1) The Secretary may pay 
compensation under this subchapter to a 
Persian Gulf veteran with a qualifying 
chronic disability that became manifest-

(A) during service on active 
duty in the Armed Forces in the 
Southwest Asia theater of operations 
during the Persian Gulf War; or 
(B) to a degree of 10 percent 
or more during the presumptive 
period prescribed under subsection 
(b).  

(2) For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the following):  
(A) An undiagnosed illness.  
(B) A medically unexplained 
chronic multisymptom illness (such 
as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a 
cluster of signs or symptoms.  
(C) Any diagnosed illness that 
the Secretary determines in 
regulations prescribed under 
subsection (d) warrants a 
presumption of service-connection.  

This amendment became effective March 1, 2002.  115 Stat. 
989.  

The presumption period referred to in subsection (a)(1)(B) 
above requires that the disability must have become manifest 
to a degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2003).  In its 
supplemental statement of the case, the RO should also 
reference and consider this new law.
  
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the RO is to 
send a letter to the veteran informing 
him of the evidence or information 
necessary to establish entitlement to 
service connection for his claimed 
disabilities and of VA's statutory duty 
to assist him in obtaining the evidence 
necessary to substantiate his claims.  
Additionally, the letter should request 
that he submit to VA any evidence in his 
possession pertaining to his claims on 
appeal.  

2.  The RO should request that the 
veteran identify any outstanding VA and 
non-VA treatment records for the 
conditions currently on appeal.  This is 
to specifically include the private 
doctor he saw in December 1993.  
Thereafter, any such records should be 
associated with the claims folder.  In 
this regard, the RO should also obtain 
and associate with the claims folder all 
treatment records from Dr. Blesa and all 
outstanding VA treatment records from Dr. 
Aziz.       

3.  Thereafter, the RO should arrange to 
afford the veteran a new VA examination 
with regard to his claims for service 
connection due to undiagnosed illness.  
The RO should ensure that the claims 
folder and a copy of this remand are made 
available to the examiner, who should 
carefully review them before the 
examination.  Such tests as the examiner 
deems necessary should be performed.  The 
examiner is directed to state whether any 
of the veteran's symptoms are 
attributable to a diagnosed illness, an 
undiagnosed illness, or a medically 
unexplained chronic multisymptom illness 
such as chronic fatigue syndrome.  For 
each of these symptoms that is attributed 
to a diagnosed illness, state whether it 
is at least as likely as not (i.e., 
probability of at least 50 percent) that 
the diagnosed illness was first 
manifested during any of the veteran's 
periods of active duty.  For each of 
these symptoms which is attributed to an 
undiagnosed illness or a medically 
unexplained chronic multisymptom illness 
such as chronic fatigue syndrome, state 
whether there is any evidence that the 
illness (i) was not incurred during 
active service during the Gulf War, (ii) 
was caused by an intervening event since 
the veteran's most recent departure from 
service during the Gulf War, or (iii) is 
the result of abuse of alcohol or drugs.  

4.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




